FORM OF

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement, dated as of June 21st , 2007 (this
“Agreement”), between Integrated Environmental Technologies, Ltd., 4235 Commerce
Street, Little River, SC 29566 (the “Company”), and those persons or entities
listed in the Subscription Agreement (each individually, an “Investor”, and
collectively, the “Investors”).

 

WHEREAS, upon the terms and subject to the conditions of the Subscription
Agreement with each Investor (individually, a “Subscription Agreement), the
Company has agreed to issue and sell to the Investor and the Investor have
agreed to purchase the shares of the Company’s Common Stock (the “Shares”) set
forth opposite their names in the Subscription Agreement; and

 

WHEREAS, to induce the Investor to execute and deliver the Subscription
Agreement, the Company has agreed to provide, with respect to the Shares (the
“Registrable Securities”), certain registration rights under the Securities Act;

 

Now, therefore, in consideration of the premises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

Definitions

 

 

(a)

As used in this Agreement, the following terms shall have the meanings:

 

(i)        “Affiliate,” of any specified Person means any other Person who
directly, or indirectly through one or more intermediaries, is in control of, is
controlled by, or is under common control with, such specified Person. For
purposes of this definition, control of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract, securities, ownership or otherwise; and the
terms “controlling” and “controlled” have the respective meanings correlative to
the foregoing.

 

(ii)       “Closing Date” means the Termination Date (as such term is defined in
the Offering).

 

 

(iii)

“Commission” means the Securities and Exchange Commission.

 

(iv)      “Current Market Price” on any date of determination means the closing
bid price of a share of the Common Stock on such day as reported on the Pink
Sheets, or, if such security is not listed or admitted to trading on Pink
Sheets, on the principal national security exchange or quotation system on which
such security is quoted or listed or admitted to trading, or, if not quoted or
listed or admitted to trading on any national securities exchange or quotation
system, the closing bid price of such security on the over-the-counter market on
the day in question as reported by the National Quotation Bureau Incorporated,
or a similar generally accepted reporting service, or if not so

 

--------------------------------------------------------------------------------



available, in such manner as furnished by any Nasdaq member firm of the National
Association of Securities Dealers, Inc. selected from time to time by the Board
of Directors of the Company for that purpose, or a price determined in good
faith by the Board of Directors of the Company as being equal to the fair market
value thereof, as the case may be.

 

(v)       “Effective Date” means the date the Registration Statement is first
declared effective by the Commission.

 

(vi)      “Effectiveness Period” shall be the period two years after the
Registration Statement is declared effective under the Securities Act or such
earlier date when all Registrable Securities covered by such Registration
Statement have been sold or may be sold without any restriction pursuant to Rule
144 as determined by the counsel to the Company pursuant to a written opinion
letter, addressed to the Company's transfer agent to such effect.

 

(vii)     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder, or any similar
successor statute.

 

(viii)    “Investors” means each of Investors and any transferee or assignee of
Registrable Securities who agrees to become bound by all of the terms and
provisions of this Agreement.

 

(ix)      “Offering” means that certain Subscription Agreement, dated as of June
15, 2004 relating to the sale of the Registrable Securities.

 

(x)       “Person” means any individual, partnership, corporation, limited
liability company, joint stock company, association, trust, unincorporated
organization, or a government or agency or political subdivision thereof.

 

(xi)      “Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus and any final prospectus filed pursuant to Rule 424(b)
under the Securities Act, including any prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance on Rule 430A under the Securities Act) included in the
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement and by all other amendments and
supplements to such prospectus, including all material incorporated by reference
in such prospectus and all documents filed after the date of such prospectus by
the Company under the Exchange Act and incorporated by reference therein.

 

(xii)     “Public Offering” means an offer registered with the Commission and
the appropriate state securities commissions by the Company of its Common Stock
and made pursuant to the Securities Act.

 

--------------------------------------------------------------------------------



 

(xiii) “Registrable Security” means the (a) Units, (b) the Shares, (c) the
Warrants, and (d) any securities issued or issuable with respect to any of the
foregoing by way of exchange, stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise

 

(xiv)    “Registration Statement” means a registration statement of the Company
filed on an appropriate form under the Securities Act providing for the
registration of, and the sale on a continuous or delayed basis by the holders
of, all of the Registrable Securities pursuant to Rule 415 under the Securities
Act, including the Prospectus contained therein and forming a part thereof, any
amendments to such registration statement and supplements to such Prospectus,
and all exhibits and other material incorporated by reference in such
registration statement and Prospectus.

 

(xv)     “Restricted Security” means any share of Common Stock issued pursuant
to the terms of the Subscription Agreement or exercise of the Warrants except
any such share that (i) has been registered pursuant to an effective
registration statement under the Securities Act and sold in a manner
contemplated by the prospectus included in such registration statement, (ii) has
been transferred in compliance with the resale provisions of Rule 144 under the
Securities Act (or any successor provision thereto) or is transferable pursuant
to paragraph (k) of Rule 144 under the Securities Act (or any successor
provision thereto), or (iii) otherwise has been transferred and a new share of
Common Stock not subject to transfer restrictions under the Securities Act has
been delivered by or on behalf of the Company.

 

(xvi)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder, or any similar successor
statute.

 

(b)       All capitalized terms used and not defined herein have the respective
meaning assigned to them in the Subscription Agreement.

 

1.         Registrable Securities. As to any particular Registrable Securities,
once issued such securities shall cease to be Registrable Securities when (i) a
Registration Statement has been declared effective by the SEC and all such
Registrable Securities have been sold pursuant to a Registration Statement, (ii)
such Registrable Securities have been sold under circumstances under which all
of the applicable conditions of Rule 144 are met, (iii) such time as all such
Registrable Securities have been otherwise transferred to holders who may trade
such shares without restriction under the Securities Act, and the Company has
delivered a new certificate or other evidence of ownership for such securities
not bearing a restrictive legend or (iv) in the opinion of counsel to the
Company acceptable to the Investor, all such Registrable Securities may be sold
without registration under the Securities Act or the need for an exemption from
any such registration requirements and without any time, volume or manner
limitations pursuant to Rule 144(k) (or any similar provision then in effect)
under the Securities Act.

 

 

--------------------------------------------------------------------------------



2.         Restrictions on Transfer. The Investor acknowledges and understands
that in the absence of an effective Registration Statement authorizing the
resale of the Registrable Securities as provided herein, the Registrable
Securities are “restricted securities” as defined in Rule 144 promulgated under
the Act and certificates evidencing such shares shall bear a restrictive legend.
The Investor understands that no disposition or transfer of the Registrable
Securities may be made by the Investor in the absence of (i) an opinion of
counsel to the Investor, in form and substance reasonably satisfactory to the
Company, that such transfer may be made without registration under the
Securities Act or (ii) such registration.

 

With a view to making available to the Investor the benefits of Rule 144 under
the Securities Act (“Rule 144”) or any other similar rule or regulation of the
Commission that may at any time permit the Investor to sell securities of the
Company to the public without registration, the Company agrees to:

 

 

(a)

comply with the provisions of paragraph (c)(1) of Rule 144; and

 

 

(b)

file with the Commission in a timely manner all reports and other documents
required to be filed by the Company pursuant to Section 13 or 15(d) under the
Exchange Act; and, if at any time it is not required to file such reports but in
the past had been required to or did file such reports, it will, upon the
request of the Investor, make available other information as required by, and so
long as necessary to permit sales of, its Registrable Securities pursuant to
Rule 144.

 

3.

Registration Rights With Respect to the Registrable Securities.

 

 

(a)

[RETRACTED]

*Amended and accepted by both parties due to incorrect data insertion in
original document.

 

The Company shall use its best efforts to cause the Registration Statement to
become effective within five (5) days of SEC clearance and will within said five
(5) days request acceleration of effectiveness. The Company will notify the
Investor of the effectiveness of the Registration Statement within five (5)
Trading Days of such event.

 

 

(b)

The Company will maintain the Registration Statement or post-effective amendment
filed under this Section 3 effective under the Securities Act until the earliest
of (i) the date that none of the Registrable Securities are or may become issued
and outstanding, (ii) the date that all of the Securities have been sold
pursuant to the Registration Statement, (iii) the date the holders thereof
receive an opinion of counsel to the Company, which counsel shall be reasonably
acceptable to the Investor, that the Registrable Securities may be sold under
the provisions of Rule 144 without limitation as to volume, (iv) all Registrable
Securities have been otherwise transferred to persons who may trade such shares
without restriction under the Securities Act, and the Company has delivered a
new certificate or other

 

--------------------------------------------------------------------------------



evidence of ownership for such securities not bearing a restrictive legend, or
(v) all Registrable Securities may be sold without any time, volume or manner
limitations pursuant to Rule 144(k) or any similar provision then in effect
under the Securities Act in the opinion of counsel to the Company, which counsel
shall be reasonably acceptable to the Investor.

 

 

(d)

All fees, disbursements and out-of-pocket expenses and costs incurred by the
Company in connection with the preparation and filing of a Registration
Statement under subparagraph 3(a) and in complying with applicable securities
and Blue Sky laws (including, without limitation, all attorneys’ fees of the
Company) shall be borne by the Company. The Investor shall bear the cost of
underwriting and/or brokerage discounts, fees and commissions, if any,
applicable to the Securities being registered and the fees and expenses of its
counsel. The Company shall qualify any of the securities for sale in such states
as the Investor reasonably designates and shall furnish indemnification in the
manner provided in Section 6 below. However, the Company shall not be required
to qualify in any state which will require an escrow or other restriction
relating to the Company and/or the sellers, or which will require the Company to
qualify to do business in such state or require the Company to file therein any
general consent to service of process. The Company at its expense will supply
the Investor with copies of the Registration Statement and the prospectus
included therein and other related documents in such quantities as may be
reasonably requested by the Investor.

 

 

(e)

If at any time or from time to time after the effective date of the Registration
Statement, the Company notifies the Investor in writing of the existence of a
Potential Material Event (as defined in Section 3(e) below) (the “Blackout
Notice”), the Investor upon receipt of such notice shall not offer or sell any
Registrable Securities or engage in any other transaction involving or relating
to Registrable Securities from the time of the Blackout Notice until the
Investor receives written notice from the Company that such Potential Material
Event either has been disclosed to the public or no longer constitutes a
Potential Material Event; provided, however, that the Company may not so suspend
the right to such holders of Registrable Securities for more than a thirty (30)
business day period, with at least a ten (10) business day interval between such
periods, during the periods the Registration Statement is required to be in
effect. If a Potential Material Event shall occur prior to the date a
Registration Statement is filed, then the Company’s obligation to file the
Registration Statement shall be delayed without penalty for not more than sixty
(60) calendar days.

 

 

(f)

For purposes of Section 3(e), “Potential Material Event” means any of the
following: (a) the possession by the Company of material information the
disclosure of which in the Registration Statement would be detrimental to the
business and affairs of the Company; or (b) any material engagement or activity
by the Company which would, in the good faith determination of the Chief
Executive Officer or the Board of Directors of the Company, be adversely
affected by disclosure in a registration statement at such time, which

 

--------------------------------------------------------------------------------



determination shall be accompanied by a good faith determination by the Chief
Executive Officer or the Board of Directors of the Company that the Registration
Statement would be materially misleading absent the inclusion of such
information.

 

4.         Cooperation with Company. The Investor will cooperate with the
Company in all respects in connection with this Agreement, including supplying
on a timely basis all information reasonably requested by the Company (which
shall include all information regarding the Investor and proposed manner of sale
of the Registrable Securities required to be disclosed in the Registration
Statement) and executing and returning all documents reasonably requested in
connection with the registration and sale of the Registrable Securities and
entering into and performing its obligations under any underwriting agreement,
if the offering is an underwritten offering, in usual and customary form, with
the managing underwriter or underwriters of such underwritten offering. The
Investor shall consent to be named as an underwriter in the Registration
Statement. The Investor acknowledges that in accordance with current SEC policy,
the Investor will be named as an underwriter of the Securities in the
Registration Statement.

 

5.         Registration Procedures. If and whenever the Company is required by
any of the provisions of this Agreement to effect the registration of any of the
Registrable Securities under the Act, the Company shall (except as otherwise
provided in this Agreement), as expeditiously as possible, subject to the
Investor’s assistance and cooperation as reasonably required:

 

 

(a)

prepare and file with the SEC a Registration Statement and the prospectus used
in connection therewith and such amendments and supplements thereto as may be
required under the Securities Act or as may be necessary to keep such
registration statement effective and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all securities
covered by such registration statement whenever the Investor of such Registrable
Securities shall desire to sell or otherwise dispose of the same and (ii) take
all lawful action such that each of (A) the Registration Statement and any
amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, not misleading and
(B) the Prospectus forming part of the Registration Statement, and any amendment
or supplement thereto, does not at any time during the Registration Period
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

 

(b)

furnish to the Investor such numbers of copies of a prospectus including a
preliminary prospectus or any amendment or supplement to any prospectus, as
applicable, in conformity with the requirements of the Act, and such other
documents, as the Investor may reasonably request in order to facilitate the
public sale or other disposition of the securities owned by the Investor;

 

 

(c)

register and qualify the Registrable Securities covered by a Registration
Statement

 

--------------------------------------------------------------------------------



under all applicable blue sky laws (subject to the limitations set forth in
Section 3(c) above), and do any and all other acts and things which may be
reasonably necessary or advisable to enable the Investor to consummate the
public sale or other disposition in such jurisdiction of the securities owned by
the Investor, except that the Company shall not for any such purpose be required
to qualify to do business as a foreign corporation in any jurisdiction wherein
it is not so qualified or to file therein any general consent to service of
process;

 

 

(d)

notify the Investor at any time when a prospectus relating thereto covered by
the Registration Statement is required to be delivered under the Act, of the
happening of any event of which it has knowledge as a result of which the
prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing, and the Company
shall prepare and file a curative amendment under Section 5(a) as quickly as
commercially possible;

 

 

(e)

as promptly as practicable after becoming aware of such event, notify the
Investor who holds Registrable Securities being sold (or, in the event of an
underwritten offering, the managing underwriters) of the issuance by the
Commission or any state authority of any stop order or other suspension of the
effectiveness of the Registration Statement at the earliest possible time and
take all lawful action to effect the withdrawal, recession or removal of such
stop order or other suspension;

 

 

(f)

cooperate with the Investor to facilitate the timely preparation and delivery of
certificates for the Registrable Securities to be offered pursuant to the
Registration Statement and enable such certificates for the Registrable
Securities to be in such denominations or amounts, as the case may be, as the
Investor reasonably may request and registered in such names as the Investor may
request;

 

(g)

take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by the Investor of their Registrable Securities in
accordance with the intended methods therefor provided in the prospectus which
are customary for issuers to perform under the circumstances;

 

 

(h)

in the event of an underwritten offering, promptly include or incorporate in a
Prospectus supplement or post-effective amendment to the Registration Statement
such information as the managers reasonably agree should be included therein and
to which the Company does not reasonably object and make all required filings of
such Prospectus supplement or post-effective amendment as soon as practicable
after it is notified of the matters to be included or incorporated in such
Prospectus supplement or post-effective amendment; and

 

 

(i)

maintain a Transfer Agent for its Common Stock.

 

6.

Indemnification.

 

--------------------------------------------------------------------------------



 

 

(a)

The Company agrees to indemnify and hold harmless the Investor and each person,
if any, who controls the Investor within the meaning of the Securities Act
(“Distributing Investor”) against any losses, claims, damages or liabilities,
joint or several (which shall, for all purposes of this Agreement, include, but
not be limited to, all reasonable costs of defense and investigation and all
reasonable attorneys’ fees), to which the Distributing Investor may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement, or any related preliminary prospectus,
final prospectus or amendment or supplement thereto, or arise out of or are
based upon the omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading; provided,
however, that the Company will not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, preliminary prospectus, final prospectus or
amendment or supplement thereto in reliance upon, and in conformity with,
written information furnished to the Company by the Distributing Investor,
specifically for use in the preparation thereof. This Section 6(a) shall not
inure to the benefit of any Distributing Investor with respect to any person
asserting such loss, claim, damage or liability who purchased the Registrable
Securities which are the subject thereof if the Distributing Investor failed to
send or give (in violation of the Securities Act or the rules and regulations
promulgated thereunder) a copy of the prospectus contained in such Registration
Statement to such person at or prior to the written confirmation to such person
of the sale of such Registrable Securities, where the Distributing Investor was
obligated to do so under the Securities Act or the rules and regulations
promulgated thereunder. This indemnity agreement will be in addition to any
liability which the Company may otherwise have.

 

 

(b)

Each Distributing Investor agrees that it will indemnify and hold harmless the
Company, and each officer, director of the Company or person, if any, who
controls the Company within the meaning of the Securities Act, against any
losses, claims, damages or liabilities (which shall, for all purposes of this
Agreement, include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees) to which the Company or any
such officer, director or controlling person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement, or any related preliminary prospectus, final
prospectus or amendment or supplement thereto, or arise out of or are based upon
the omission or the alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
but in each case only to the extent that such untrue statement or alleged untrue
statement or omission or

 

--------------------------------------------------------------------------------



alleged omission was made in the Registration Statement, preliminary prospectus,
final prospectus or amendment or supplement thereto in reliance upon, and in
conformity with, written information furnished to the Company by such
Distributing Investor, specifically for use in the preparation thereof. This
indemnity agreement will be in addition to any liability which the Distributing
Investor may otherwise have. Notwithstanding anything to the contrary herein,
the Distributing Investor shall not be liable under this Section 6(b) for any
amount in excess of the net proceeds to such Distributing Investor as a result
of the sale of Registrable Securities pursuant to the Registration Statement.

 

 

(c)

Promptly after receipt by an indemnified party under this Section 6 of notice of
the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under this Section
6, notify the indemnifying party of the commencement thereof; but the omission
so to notify the indemnifying party will not relieve the indemnifying party from
any liability which it may have to any indemnified party except to the extent of
actual prejudice demonstrated by the indemnifying party. In case any such action
is brought against any indemnified party, and it notifies the indemnifying party
of the commencement thereof, the indemnifying party will be entitled to
participate in, and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, assume the defense thereof, subject to
the provisions herein stated and after notice from the indemnifying party to
such indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section 6 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, unless the indemnifying party shall not pursue the
action to its final conclusion. The indemnified party shall have the right to
employ separate counsel in any such action and to participate in the defense
thereof, but the fees and expenses of such counsel shall not be at the expense
of the indemnifying party if the indemnifying party has assumed the defense of
the action with counsel reasonably satisfactory to the indemnified party;
provided that if the indemnified party is the Distributing Investor, the fees
and expenses of such counsel shall be at the expense of the indemnifying party
if (i) the employment of such counsel has been specifically authorized in
writing by the indemnifying party, or (ii) the named parties to any such action
(including any impleaded parties) include both the Distributing Investor and the
indemnifying party and the Distributing Investor shall have been advised by such
counsel that there may be one or more legal defenses available to the
indemnifying party different from or in conflict with any legal defenses which
may be available to the Distributing Investor (in which case the indemnifying
party shall not have the right to assume the defense of such action on behalf of
the Distributing Investor, it being understood, however, that the indemnifying
party shall, in connection with any one such action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, be liable only for the reasonable
fees and expenses of one separate firm of attorneys for the Distributing
Investor, which firm shall be

 

--------------------------------------------------------------------------------



designated in writing by the Distributing Investor and be approved by the
indemnifying party). No settlement of any action against an indemnified party
shall be made without the prior written consent of the indemnified party, which
consent shall not be unreasonably withheld.

 

All fees and expenses of the indemnified party (including reasonable costs of
defense and investigation in a manner not inconsistent with this Section and all
reasonable attorneys’ fees and expenses) shall be paid to the indemnified party,
as incurred, within ten (10) Trading Days of written notice thereof to the
indemnifying party (regardless of whether it is ultimately determined that an
indemnified party is not entitled to indemnification hereunder; provided, that
the indemnifying party may require such indemnified party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such indemnified party is not entitled to indemnification
hereunder).

 

7.         Contribution. In order to provide for just and equitable contribution
under the Securities Act in any case in which (i) the indemnified party makes a
claim for indemnification pursuant to Section 6 hereof but is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that the express provisions of Section 6 hereof provide
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any indemnified party, then the Company and the
applicable Distributing Investor shall contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (which shall, for
all purposes of this Agreement, include, but not be limited to, all reasonable
costs of defense and investigation and all reasonable attorneys’ fees), in
either such case (after contribution from others) on the basis of relative fault
as well as any other relevant equitable considerations. The relative fault shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the applicable Distributing Investor on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company and the Distributing Investor
agree that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 7. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this Section 7 shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

8.         Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be delivered as set forth in the
subscription agreement attached to the Offering.

 

9.

Counterparts/Facsimile. This Agreement may be executed in two or more
counterparts,

 

--------------------------------------------------------------------------------



each of which shall constitute an original, but all of which, when together
shall constitute but one and the same instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other party. In lieu of the original, a facsimile transmission
or copy of the original shall be as effective and enforceable as the original.

 

10.       Remedies. The remedies provided in this Agreement are cumulative and
not exclusive of any remedies provided by law.

 

11.       Conflicting Agreements. The Company shall not enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the holders of Registrable Securities in this Agreement or otherwise prevents
the Company from complying with all of its obligations hereunder.

 

12.       Headings. The headings in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

13.       Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF SOUTH CAROLINA.

 

14.       Severability. If any provision of this Agreement shall for any reason
be held invalid or unenforceable, such invalidity or unenforceablity shall not
affect any other provision hereof and this Agreement shall be construed as if
such invalid or unenforceable provision had never been contained herein. It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable. Terms not otherwise defined herein shall be defined in
accordance with the Subscription Agreement.

 

 

[SIGNATURE PAGE TO FOLLOW]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed, on this 21st day of June, 2007.

 

COMPANY:

INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD.,

a Delaware corporation

 

By:

 

____________________________________

William Prince, President

 

INVESTOR:

____________________________________Signature

 

 

For:

Benchmark Performance Group, Inc.

 

Printed Name: E. Wayne Kinsey 

 

 

Title:

President

 

 

 